Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 1 of 58 PageID: 3123



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

  THOMAS GORCZYNSKI, on behalf
  of himself and all others similarly
  situated,

                    Plaintiff,          Civil No. 18-10661-RMB-KMW

              v.

  ELECTROLUX HOME PRODUCTS,
  INC., et al.,

                    Defendants.


                    PLAINTIFF’S MEMORANDUM OF LAW
                   IN SUPPORT OF CLASS CERTIFICATION


                                  [REDACTED]
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 2 of 58 PageID: 3124



                                                       Table of Contents
  I.     INTRODUCTION ...........................................................................................1
  II.    STATEMENT OF FACTS..............................................................................2
         A.       The Microwaves ....................................................................................2
         B.       The Handle Defect.................................................................................5
                  1.          The Defective Handles................................................................6
                  2.          The Microwave Handle Does Not Comply With ASTM
                              C1055 ..........................................................................................8
                  3.          UL 923 Does Not Apply To The Handle Defect........................9
         C.       Electrolux’s Knowledge of the Handle Defect ...................................12
                  1.          Electrolux Concedes Knowledge of the Handle Defect Prior
                              to Plaintiff’s Microwave Purchase............................................12
                  2.          Electrolux Should Have Known of Handle Defect Prior to
                              2014...........................................................................................13
                  3.          Electrolux Ignored the Handle Defect ......................................16
         D.       Plaintiff’s Experience with the Microwave Handle............................17
         E.       The Class Suffered Damages .............................................................................. 19
  III.   THE CLASS DEFINITION IS ASCERTAINABLE....................................21
         A.       The Class Is Defined Using Objective Criteria............................................ 21
         B.       Reliable And Administratively Feasible Means Exist To Identify The
                  Class .............................................................................................................................. 22
  IV.    THE REQUIREMENTS FOR RULE 23 CERTIFICATION ARE
         SATISFIED ...................................................................................................23
         A.       The Class Meets The Rule 23(a) Requirements .......................................... 24
                  1.          The Class is Sufficiently Numerous .........................................24
                  2.          Plaintiffs and Class Members Share Common Questions of
                              Fact and Law.............................................................................26
                  3.          Plaintiff’s Claims are Typical of the Class Members’ Claims .28
                  4.          There is Fair and Adequate Representation..............................29
         B.       The Class Meets The Requirements Of Rule 23(b)(3) .......................32


                                                                        i
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 3 of 58 PageID: 3125



                1.       Common Questions of Law and Fact Predominate Over
                         Questions Affecting Only Individual Class Members..............32
                         a)       New Jersey Consumer Fraud Act ............................................ 35
                                  (i)      Electrolux’s Unlawful Conduct................................... 36
                                           (a)       Electrolux misrepresents Microwaves as
                                                     “Over-The-Range” ............................................. 36
                                           (b)       Electrolux Concealed the Handle Defect ... 37
                                  (ii)     Plaintiff’s and the Class’s Ascertainable Loss ...... 40
                                  (iii)    Electrolux’s Unlawful Conduct Caused the
                                           Ascertainable Loss .......................................................... 41
                         b)       New Jersey Implied Warranty of Merchantability and
                                  Magnuson Moss Warranty Act ............................................... 43
                         c)       Plaintiff’s Damages Model Shows Common Harm and
                                  Classwide Damages ..................................................................... 46
        C.      This Class Action Is A Manageable And Superior Method Of
                Adjudication .......................................................................................49
  V.    CONCLUSION..............................................................................................50




                                                         ii
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 4 of 58 PageID: 3126



                                           Table of Authorities
  Cases
  Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997)...........................................32

  Amgen Inc. v. Connecticut Ret. Plans & Trust Funds,
   133 S. Ct. 1184 (2013).................................................................................... 24,32

  Arlandson v. Hartz Mountain Corp., 792 F. Supp. 2d 691 (D.N.J. 2011) ..............44

  Beattie v. CenturyTel, Inc., 511 F.3d 554 (6th Cir. 2007) .......................................47

  Byrd v. Aaron’s Inc., 784 F.3d 154 (3d Cir. 2015)........................................... 21, 23

  Chaudhri v. Lumileds LLC, 2018 WL 6322623 (D.N.J. Dec. 3, 2018)...................36

  City Select Auto Sales, Inc. v. BMW Bank of N.A., Inc.,
   867 F.3d 434 (3d Cir. 2017) ........................................................................... 21-23

  Coba v. Ford Motor Co., 932 F.3d 114 (3d Cir. 2019) ..................................... 38-39

  Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013) .......................................... 46-48

  ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir. 2017) ……………………………48


  Cox v. Sears Roebuck & Co., 138 N.J. 2 (1994)................................................ 35-36

  Daffin v. Ford Motor Co., 458 F.3d 549 (6th Cir.2006)..........................................34

  DiIorio v. Structural Stone & Brick Co., 368 N.J. Super. 134 (App. Div. 2004) ...36

  Dzielak v. Whirlpool Corp., 2017 WL 6513347 (D.N.J. Dec. 20, 2017) ................34

  Dzielak v. Whirlpool Corp., 2019 WL 6607220 (D.N.J. Dec. 5, 2019) ..................44

  Dzielak v. Whirlpool Corp., 2017 WL 1034197 (D.N.J. Mar. 17, 2017)…. ……..48




                                                         iii
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 5 of 58 PageID: 3127



  Francis E. Parker Memorial Home, Inc. v. Georgia-Pacific LLC,
   945 F. Supp. 2d 543 (D.N.J. 2013).......................................................................38

  Furst v. Einstein Moomjy, Inc., 182 N.J. 1 (N.J. 2004) ...........................................40

  Gennari v. Weichert Co. Realtors, 148 N.J. 582 (1997) .........................................36

  Gonzalez v. Corning, 885 F.3d 186 (3d Cir. 2018) .................................................24

  Gorczynski v. Electrolux Home Prod., Inc.,
   2019 WL 5304085 (D.N.J. Oct. 18, 2019) ...........................................................46

  Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349 (3d Cir. 2013).................................21

  In re Gen. Motors Corp. Pick–Up Truck Fuel Tank Prods. Liab. Litig.,
    55 F.3d 768 (3d Cir. 1995) ...................................................................................29

  In re General Motors LLC Ignition Switch Litig.,
    339 F.Supp.3d 262 (S.D.N.Y. 2018) ....................................................................40

  In re Gerber Probiotic Sales Practices Litig., 2014 WL 5092920
    (D.N.J. Oct. 10, 2014)..................................................................................... 30-31

  In re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir. 2016) ................................25

  In re Myford Touch Consumer Litig., 2016 WL 7734558,
    (N.D. Cal. Sept. 14, 2016) ............................................................................. 43, 45

  In re Prudential Ins. Co. of Am. Sales Practices Litig., 962 F.Supp. 450
    (D.N.J. 1997)............................................................................................ 25, 28, 29

  In re Remeron End-Payor Antitrust Litig., 2005 WL 2230314
    (D.N.J. Sept. 13, 2005) .........................................................................................49

  In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig.,
    722 F.3d 838 (6th Cir. 2013) ........................................................................ passim

  In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604 (8th Cir. 2011) ............44




                                                           iv
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 6 of 58 PageID: 3128



  Int’l Union of Operating Engineers Local No. 68
    Welfare Fund v. Merck & Co., Inc., 192 N.J. 372 (N.J. 2007).............................35

  Judge v. Blackfin Yacht Corp., 357 N.J.Super. 418, 815 A.2d 537 (2003).............38

  Lieberson v. Johnson & Johnson Consumer Companies, Inc.,
    865 F. Supp. 2d 529 (D.N.J. 2011)................................................................. 44-45

  Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153 (3d Cir. 1993) ...........................38

  Mango v. Pierce-Coombs, 370 N.J. Super. 239 (App. Div. 2004)..........................36

  Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 606 (3d Cir. 2012).......... 36, 42, 43

  Neuss v. Rubi Rose, LLC, 2017 WL 2367056, at *5 (D.N.J. May 31, 2017).... 30-31

  New Jersey Transit Corp. v. Harsco Corp., 497 F.3d 323 (3d Cir. 2007) ..............46

  Pella Corp. v. Saltzman, 606 F.3d 391 (7th Cir. 2010) ...........................................35

  Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985) ...........................................23

  Reyes v. Netdeposit, LLC, 802 F.3d 469 (3d Cir. 2015) ..........................................26

  Rikos v. Procter & Gamble Co., 2014 U.S. Dist. LEXIS 109302
    (S.D. Ohio June 19, 2014) ....................................................................................49

  Rikos v. Procter & Gamble, 799 F.3d 497 (6th Cir. 2015)............................... 27, 50

  Rodriguez v. Nat’l City Bank, 726 F.3d 372 (3d Cir.2013) .....................................26

  Schwartz v. Avis Rent-A-Car System, LLC, 2014 WL 4272018
    (D.N.J. Aug. 28, 2014)..........................................................................................25

  Smajlaj v. Campbell Soup Co., 782 F.Supp.2d 84 (D.N.J. 2011)..................... 40, 46

  Stewart v. Abraham, 275 F.3d 220 (3d Cir. 2001)...................................................25

  Stewart v. Smart Balance, Inc., 2012 WL 4168584 (D.N.J. June 26, 2012)...........31



                                                           v
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 7 of 58 PageID: 3129



  Strzakowlski v. Gen. Motors Corp., 2005 WL 2001912 (D.N.J. Aug. 16, 2005)....40

  Suarez v. E. Int’l Coll., 428 N.J.Super. 10, 50 A.3d 75 (2012) ...............................39

  Suchanek v. Sturm Foods, Inc., 764 F.3d 750 (7th Cir. 2014) ................................26

  Talalai v. Cooper Tire & Rubber Co., 360 N.J. Super. 547 (Law. Div. 2001) .......41

  Thiedemann v. Mercedes-Benz USA, LLC, 872 A.2d 783 (N.J. 2005)....................40

  Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036 (2016) ........................ 32, 33, 46

  Varacallo v. Massachusetts Mut. Life Ins. Co.,
   226 F.R.D. 207 (D.N.J. 2005)...............................................................................25

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)...................................... 24, 28

  Whirlpool Corp. v. Glazer, 134 S. Ct. 1277 (2014).................................................24

  Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168 (9th Cir. 2010) ............44
  Statutes
  N.J.S.A. § 2A:14–1 ..................................................................................................36
  N.J.S.A. § 12A:2-314........................................................................................ 43, 44
  N.J.S.A. § 12A:2-316...............................................................................................46
  N.J.S.A. § 56:8-2......................................................................................................35
  U.C.C. § 2-314 .........................................................................................................43
  Other Authorities
  Magnuson-Moss Warranty Act........................................................................ passim
  New Jersey Consumer Fraud Act .................................................................... passim
  Rules
  Fed. R. Civ. P. 23 ............................................................................................. passim




                                                             vi
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 8 of 58 PageID: 3130



 I.   INTRODUCTION
        This litigation is ideal for Rule 23 class treatment. In one stroke, this action

  will determine whether Defendant, Electrolux Home Products, Inc. (“Electrolux”),

  is liable under New Jersey law for an alleged defect in over 80,000 “Over-The-

  Range” (“OTR”) Microwaves and the appropriate measure of damages for the

  proposed Class. These Microwaves have handles that are hollow tubes of thin

  stainless steel, which naturally conduct heat from the cooktop below. The handles

  reach temperatures that violate ASTM C1055, and present an objective burn risk.

  (“Handle Defect”). Temperatures observed on Plaintiff Gorczynski’s Microwave

  handle reached 174.6°F when the cooktop was in use. Electrolux admits that it has

  had knowledge of the Handle Defect since January 2014, at the latest, yet never

  disclosed it to customers, and continues to misrepresent that the Microwaves are

  safe to install “Over-The-Range.” Common evidence establishes that the Handle

  Defect, and Electrolux’s primary defenses – compliance with UL923 and limiting

  the statute of limitations for warranty claims – apply to all members of the Class.

  The proposed Class should be certified for violations of the New Jersey Consumer

  Fraud Act, for breach of the implied warranty of merchantability under New Jersey

  law, and for violations of the Magnuson-Moss Warranty Act.




                                            1
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 9 of 58 PageID: 3131



II.     STATEMENT OF FACTS
        A.     THE MICROWAVES
        This action seeks redress for a latent, concealed defect in the stainless-steel

  handles of Frigidaire Gallery Over-The-Range Microwave Ovens (“Microwaves”)

  distributed in New Jersey by Electrolux.1       Six self-identifying stainless-steel

  handles include the Handle Defect inherent in their design, and are the only means

  to open the doors of thirteen models of Microwaves sold in New Jersey and

  represented for use “Over-the-Range.” Ex. 1 (Electrolux Obj. and Supp. Resp. to

  Interrogatories) at Nos. 1, 5; ECF No. 102, ¶36. The Microwaves and handles with

  the Handle Defect are identified by model number in the chart below, including the

  numbers shipped to New Jersey and the retail replacement cost for each:

         HANDLE PART #             OTR MODEL #              RETAIL PRICE
           (N.J. Units)             (N.J. Units)             FOR HANDLE
                                                            REPLACEMENT
             5304477399         FFMV152CLW (11)                  $111.81
                (8,240)        FFMV162LW (8,229)
             5304477401         FFMV154CLS (748)                 $135.16
               (44,793)        FFMV164LS (44,041)
                                 LFMV164QF (4)
         5304471828 (60)         FGBM205KF (60)                  $98.29
           5304471830          FGMV174KF (5,064)                 $97.55
              (5,126)           FGMV174KM (62)
           5304481502          FGMV154CLF (1,879)                $152.49
             (21,948)          FGMV175QF (20,069)
         5304472054 (377)       FGMV205KF (377)                  $109.56

  1
   “Microwaves” is a defined term to include each of following microwave models
  Electrolux sold in New Jersey: FFMV152CLW; FFMV162LW; FFMV154CLS;
  FFMV164LS; LFMV164QF; FGBM205KF; FGMV174KF; FGMV174KM;
  FGMV154CLF; FGMV175QF; and FGMV205KF.

                                           2
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 10 of 58 PageID: 3132



   See Ex. 1 at Nos. 1, 5.

         The Microwaves are manufactured pursuant to Finished Product Purchase

   Agreements between Electrolux and two foreign suppliers: Midea Microwave and

   Electrical Appliances Manufacturing Co., Ltd. (“Midea China”) and Sharp

   Appliances Thailand Limited (“SATL”) (collectively “Suppliers”). Ex. 2 (Finished

   Product Purchase Agreement - Midea China); Ex. 3 (Finished Product Purchase

   Agreement - SATL). The size, design and thermal properties for the Microwaves

   and their handles are nearly identical. Ex. 4 (Expert Report of Michael Bak, Ph. D

   (“Bak Rpt.”)), ¶¶33-40, Figure IV-3.        The installation instructions for the

   Microwaves are uniform and Electrolux recognizes the Handle Defect manifests

   when the Microwaves are installed as instructed. Ex. 5 (Electrolux_46322-34)

   (“we do not have a solution for homeowners who have complained about the

   handles getting too hot. . . . We do the installations and they are installed at

   appropriate height from cooking surface per the spec.”); Ex. 6 (Dep. of Electrolux

   Pursuant to Rule 30(b)(6) - Ronald Tynes) at 105:16-107:2.

         The Microwaves are packaged in China by Midea China and in Thailand by

   SATL. Ex. 7 (Dep. of Electrolux Pursuant to Rule 30(b)(6) – Christopher Smith) at

   58:14-20. All warranty information, installation instructions and user guides are

   provided by Electrolux, sealed in the Microwave’s box and shipped to the United

   States without being opened until purchase by the consumer. Id. at 58:14-59:02;



                                           3
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 11 of 58 PageID: 3133



   84:17-87:03. The Microwave’s warranty language is uniform all purchasers, and

   none of the warranty terms appear on the exterior packaging of the Microwaves.

   See ECF No. 26-5, Ex. E at p. 33; Ex. 6 at 86:01-05; Ex. 7 at 65:03-08. The

   warranty terms are admittedly for the end user.        Ex. 6 at 86:06-17.      The

   Microwaves are not modified from the time of manufacture to purchase by

   consumer. Id. at 58:10-13; 59:3-6.

         All Microwaves are uniformly represented by Electrolux as “Over-The-

   Range” Microwaves designed and intended for installation over a cooktop. ECF

   No. 102, ¶¶1-2; Ex. 6 at 19:4-12; 30:14-18.       The Finished Product Purchase

   Agreement between Electrolux and its Suppliers, SATL and Midea China,

   expressly identify the Microwaves as “Over the Range (‘OTR’).”              Ex. 3,

   Appendix 3 at Electrolux_3232; Ex. 2 at Electrolux_2990. In addition to the

   Microwaves’ exterior packaging stating the Microwave is for “Over-the-Range,”

   the Installation Instructions only provide directions for installing the Microwaves

   over a cooktop or range. ECF No. 26-1, Ex. A. Electrolux does not limit the

   Microwave’s installation over any particular range or cooktop, and Electrolux has

   never warned of the Handle Defect or disclosed it to any consumer under any

   condition. Ex 8 (Electrolux Obj. and Supp. Resp. to Request for Admissions) at

   No. 14; Ex. 6 at 112:02-15.




                                           4
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 12 of 58 PageID: 3134



         B.     THE HANDLE DEFECT
         The Microwaves’ handles were likewise designed and intended for

   installation over a cooktop because they are designed for use with an “Over-The-

   Range” Microwave. ECF No. 102, ¶¶1-2; Ex. 6 at 19:4-12; 30:14-18.               Each

   Microwave has one of the six handles identified above as the only means to

   operate the Microwave. Ex. 9 (Electrolux Obj. and Supp. Resp. to Plaintiff (Rice)

   Third Set of Request for Admissions) at No. 28; Ex. 10 (Dep. of Harri Kytomaa,

   Ph. D) at 45:03-06 (“Q. Does the microwave serve its purpose if you can’t use the

   handle, you can’t open it? A. For purposes of opening and closing, you need the

   handle.”). The handles are the only way to open the Microwave door. See id.

         Neither Electrolux nor its Suppliers performed any testing or analysis to

   prove or disprove the Handle Defect, or identify the root cause of its existence. Ex.

   6 at 102:18-22. Plaintiff, however, has established the root cause of the Handle

   Defect, its impact, and available design alternatives to cure the Handle Defect.

   Plaintiff retained Dr. Michael Bak to create a finite element model (“FEM”) of the

   Microwaves’ handles to demonstrate why they get so hot. See Ex. 4, ¶¶1-2; Ex. 11

   (Dep. of Michael Bak, Ph.D.) at 82:15-83:15. Dr. Bak’s work established the root

   cause of the Handle Defect as the Microwave handles’ hollow construction using

   razor thin stainless steel walls that fail to conduct away the heat radiating from the

   cooktop below causing high temperatures in the handle. Ex. 4, ¶77; Ex. 11 at



                                             5
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 13 of 58 PageID: 3135



   88:07-89:17. Dr. Bak also identified a clear remedy for the Handle Defect: change

   the material from stainless steel to aluminum and the handle temperature under

   identical conditions would decrease nearly 50°F, from 142.7°F to 93.5°F. Ex. 4,

   ¶¶68, 77(E).

                  1.   The Defective Handles
         The handles with the Handle Defect are identifiable by Handle Part

   numbers, as noted above, and each is nearly identical in design and engineering

   (i.e. all made of stainless steel, and all intended for use on OTR Microwaves) with

   only slight aesthetic variations.2 Ex. 4 (Bak Report), ¶73, Appendix C.I, II, IV, V,

   and VI. These six handles were paired with eleven Microwave models since at

   least January 2012 without modification to the handles’ design or manufacturing.

   Ex. 1 at Nos. 5, 8; Ex. 6 at 25:3-12, 30:14-24. The physical details for the

   Microwaves and their handles appear in the chart below and possess nearly

   identical physical design characteristics:




   2
     Electrolux also sold approximately 546 “Pro” Series OTR Microwaves in New
   Jersey identified by Microwave Model Nos. E30MH65QPS (71) and FPMV189KF
   (475) using Handle Part Nos. 5304494081 and 5304472053 respectively. See Ex. 1
   at Nos. 1, 5; Ex. 4. Plaintiff analyzed these two Pro Series handles, and while they
   heated to levels that likely warrant liability, these handles behaved differently than
   the non-Pro Series handles. See Ex. 4, ¶¶74-76. Plaintiff is not seeking
   certification of the Pro Series handles in this motion.

                                                6
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 14 of 58 PageID: 3136




     Micowave                                                                         Thickness           Width     Depth     Height
     Model No.   Supplier   Handle No.   Supplier Drawing SS Grade    Drawing Bates     (mm) Emissivity     (in)      (in)      (in)
   FFMV154CLS     Midea     5304477401   EM044KID0202-07     201     MIDEA_00000007      0.8    0.73      29.875    15.0313   16.4063
    FFMV164LS     Midea     5304477401   EM044KID0202-07     201     MIDEA_00000007      0.8    0.73      29.875    15.0313   16.4063
    LFMV164QF     Midea     5304477401   EM044KID0202-07     201     MIDEA_00000007      0.8    0.73       29.88       16      16.38
   FFMV152CLW     Midea     5304477399   EM044KID0202-07     201     MIDEA_00000007      0.8    0.92      29.875    15.0313   16.4063
    FFMV162LW     Midea     5304477399   EM044KID0202-07     201     MIDEA_00000007      0.8    0.92      29.875    15.0313   16.4063
   FGMV154CLF     Midea     5304481502   EC942KIV0202-07     430     MIDEA_00000006      1.2    0.84      29.875    15.4375   16.4063
    FGMV175QF     Midea     5304481502   EC942KIV0202-07     430     MIDEA_00000006      1.2    0.84      29.875    15.0313   16.4063
    FGMV174KF     Sharp     5304471830   JHNDPA337WREZ       430     SHARP_00000207      0.8    0.85      29.9375   16.1875   16.375
   FGMV174KM      Sharp     5304471830   JHNDPA337WREZ       430     SHARP_00000207      0.8    0.85      29.9375   16.1875   16.375
    FGBM205KF     Sharp     5304471828   JHNDPA344WREZ       430     SHARP_00000206      1.0    0.77      29.9063    16.75    17.0625
    FGMV205KF     Sharp     5304472054   JHNDPA333WREZ       430     SHARP_00000209      1.0    0.84      29.9375    16.75    17.0625


   See Ex. 4 at Figure IV-3. These same six handles on the same eleven models were

   sold in New Jersey since before the proposed class period began, May 10, 2012.

           Plaintiff Gorczynski’s Microwave was used to establish a base case

   configuration for Dr. Bak’s FEM “to determine what factors affect the surface

   temperature of the handle.” Ex. 11 at 25:10-26:05. The Microwave was set at 34.5

   inches above the cooktop, as it is in Plaintiff Gorczynski’s kitchen, which is four

   and a half inches higher than Electrolux’s instructions require. See Ex. 4 at Figure

   V-1; ECF No. 26-1, Ex. A at EN-5. Actual temperatures for Plaintiff Gorczynski’s

   Microwave handle were measured, correlated, and compared to Dr. Bak’s FEM.

   Ex. 4, ¶56.

           Using the FEM, Plaintiff conducted 22 simulations to understand how each

   relevant physical and thermal characteristic influenced the Microwaves’ handle

   temperature. Ex. 4, ¶¶56-73, Figure VI-4; Ex. 11 at 92:06-93:13. Each Microwave

   handle is a hollow tube of stainless steel constructed of walls between 0.8 and 1.2

   mm thick. Ex. 8 at No. 13; Ex. 4, ¶40. The grade of stainless steel used for each


                                                                     7
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 15 of 58 PageID: 3137



   handle was identified and all thermal properties considered and measured in the

   FEM. Ex. 4 at Figure IV-3; Ex. 11 at 189:04-191:14. Emissivity measures how

   effective a material’s surface is at emitting energy as thermal radiation and ranges

   from zero and one, where one represents radiation from an ideal black surface. Ex.

   4, ¶37. The emissivity of each Microwave handle was calculated and considered in

   the FEM. Ex. 12 (Rpt. of David P. Pope, Ph.D.) at 2; Ex. 4 at Figure IV-3. The

   FEM also detailed the impact of various sizes of pots by diameter and height along

   with differing levels of heat radiating from the cooktop upward to the Microwaves’

   handle. Ex. 4, ¶¶63-73.      The resulting temperature of the handle for each

   simulation is reported in Figure VI-4.       Id. at Figure VI-4.    The FEM also

   established how thicker walls of stainless steel, or simply changing the material to

   aluminum, eliminate the Handle Defect. Id., ¶¶63-73.

          This FEM proved that the root cause of the Handle Defect is the handles’

   design – a hollow tube of thin stainless steel used over a cooking surface. Ex. 4,

   ¶77. This root cause is the same for Plaintiff Gorczynski and each Class member.

   Id., ¶73.

                2.    The Microwave Handle Does Not Comply With ASTM
                      C1055
          ASTM C1055 is the standard that governs the Handle Defect. Ex. 13 (Rpt.

   of Roger L. Boyell, Electronics Analyst) at 5; Ex. 14 (ASTM C1055-03

   (Reapproved 2014), “Standard Guide for Heated System Surface Conditions that


                                            8
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 16 of 58 PageID: 3138



   Produce Contact Burn Industries.”). The purpose of this nationally recognized

   standard is to “address the skin contact temperature determination for passive

   heated surfaces” and set the condition for safe human contact with a passively

   heated surface such as the Microwaves’ handles. Id.

         The Microwave handle temperatures observed in Plaintiff’s handle confirms

   a violation of ASTM C1055. Id. at 6-8. Electrolux has no basis to dispute the

   temperature readings observed for Plaintiff Gorczynski’s Microwave handle. See

   Ex. 15 (Decl. of Daniel E. Farnan) at Exs. 9, 11 and 13. The Handle Defect

   presents a “human skin burn hazard” because the “temperature of the microwave

   oven handle violates the limits stated in ASTM C1055.” Ex. 13 at 10. Both the

   observed temperature of the Microwaves’ handle and the temperature standards of

   ASTM C1055 are objectively established and violated.

                3.    UL 923 Does Not Apply To The Handle Defect
         Because the Microwaves’ handles do not comply with ASTM C1055 due to

   the Handle Defect, Electrolux relies on UL 923, Section 42, which sets a maximum

   surface temperature for handles of 131°F. See Ex. 16 (UL 923). This is the only

   testing Electrolux and/or its Suppliers ever attempted. Ex. 6 at 81:21-82:10

   (“Outside of what the UL requirement was, we did not ask for any additional

   testing”); 83:1-11; Ex. 16 at Section 42.




                                               9
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 17 of 58 PageID: 3139



         The testing set forth in Section 42 of UL 923, however, does not apply to the

   Handle Defect for two reasons. First, it applies only to Microwaves with a thermal

   element; and eight of the Microwave Model Nos. FFMV164LS, LFMV164QF,

   FFMV162LW, FGMV175QF, FGMV174KF, FGMV174KM, FGBM205KF and

   FGMC205KF, do not contain a thermal element. Ex. 16 at Section 42.1.1 (“An

   appliance employing a thermal element”); Ex. 7 at 155:06-156:04; Ex. 17 (Dep. of

   UL Pursuant to Rule 30(b)(6) – Robert Dellevelle) at 130:05-131:15. This was

   clearly communicated to Electrolux by Sharp in an October 1, 2015 email stating:

   “as discussed the UL testing only refers to surface temperature requirements for

   Microwaves with Convection (or other heat source).” Ex. 18 (Electrolux_32591-

   96) at Electrolux_32592. This undisputed fact was confirmed by a UL Corporate

   Designee: “Q. So, Section 42 of UL 923 and all of its subparts only applies to

   microwaves with a thermal element; correct? A. Yes.” Ex. 17 at 131:20-24

   (emphasis added); id. at 175:03-11 (“Q. Does UL understand that Section --

   former Section 37 [Section 42] of UL 923 is inapplicable to microwaves that do

   not have a thermal element? A. Yes. Q. It does not apply? A. It does not apply.

   Q. Right? A. Yes.”). Thus, absent a thermal element, Section 42 of UL 923 is

   inapplicable.

         Second, even if the Microwaves did include a thermal element, Section 42 of

   UL 923 was designed to test surfaces for heat transfer from the internal thermal



                                           10
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 18 of 58 PageID: 3140



   element of the microwave to the exterior surface temperature – as Electrolux has

   acknowledged. Ex. 7 at 154:24-155:04 (“Q. And it’s your understanding that the

   reason for those surface temperature tests relate to the heat transfer from the oven

   itself to its exterior surfaces? A. Yes.”) (objection omitted); Ex. 17 at 133:02-07,

   136:20-137:10. This was communicated to Electrolux by its Microwave supplier

   in October 2015, stating: “Please refer to UL-923 section 42 Surface Temperature

   Tests. This is mainly in reference to heat transfer from the oven to the exterior

   surface. Set test for over an active cook top addresses only basic oven operational

   performance.” Ex. 18. The Surface Temperature Tests set forth in Section 42 of

   UL 923 were confirmed by the UL Corporate Designee pursuant to Rule 30(b)(6)

   to measure the conductivity of heat from the internal thermal element to the

   external parts. See Ex. 17 at 136:20-137:10 (objections, colloquy omitted).

         But the Handle Defect manifests from heat radiating upward from the

   cooktop below, not from any thermal element within the microwave itself. The UL

   Corporate Designee expressly disavowed the application of UL 923, Section 42

   Surface Temperature Test application to the Handle Defect, stating: “Q. Okay. Is

   this test in Section 42 designed to determine the transfer of heat from the cooktop

   below to the handle? A. No.” Ex. 17 at 144:18-24 (objection omitted). UL knows

   of no testing for conditions described by the Handle Defect. Ex. 17 at 146:04-16

   (objection omitted), 151:11-152-05 (“Q. So, is there any UL test for microwaves



                                           11
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 19 of 58 PageID: 3141



   specifically designed to measure the heat transference from the cooktop below to

   the handle? A. No.”). Thus, surface temperature testing set forth in Section 42,

   UL 923 was not designed or intended to test for the conditions presented by the

   Handle Defect. Electrolux’s reliance on this test is misplaced.

         C.     ELECTROLUX’S KNOWLEDGE OF THE HANDLE DEFECT
                1.    Electrolux Concedes Knowledge of the Handle Defect Prior
                      to Plaintiff’s Microwave Purchase
         Electrolux had actual knowledge of the Handle Defect prior to Plaintiff

   Gorczynski’s purchase of his Microwave on May 16, 2015. Ex. 6 at 93:15-19 (“Q.

   And Electrolux became, you know – you recognize that Electrolux became

   knowledgeable with the filing of the Rice complaints for injury and warranty in

   2014; right? A. Yes.”). On December 27, 2013, Ms. Rice, the plaintiff in a

   related action pending in federal court in Pennsylvania, telephoned Electrolux to

   lodge a complaint about the Microwave handle. Ex. 19 (Plaintiff 3) (“Problem

   with the stainless steel handle getting too hot when using the stove beneath”).

   Electrolux was provided an opportunity to inspect Ms. Rice’s Microwave, and later

   falsely claimed the Microwave was improperly installed to deny her warranty

   relief. Ex. 20 (Plaintiff 8-13); Ex. 7 at 173:18-174:21 (“Q.       Does Electrolux

   contend Ms. Rice’s microwave was improperly installed? A.         In my preparation

   for today I learned that we have now had a chance to have another representative

   inspect, and it is properly installed.”). At this point in January 2014, Electrolux



                                            12
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 20 of 58 PageID: 3142



   admitted actual knowledge of the Handle Defect when the Microwave is installed

   pursuant to Electrolux’s instructions. Ex. 7 at 173:18-174:21; Ex. 6 at 93:15-19.

   After Electrolux rejected Ms. Rice’s warranty claim on the false grounds of

   improper installation, she filed a Class Action Complaint on February 18, 2015.

   Plaintiff Gorczynski purchased his OTR Microwave afterwards, on May 16, 2015.

               2.     Electrolux Should Have Known of Handle Defect Prior to
                      2014
         Electrolux has absolute access to the documents its product suppliers submit

   to UL for approval and represents it as “complete and accurate,” including any

   testing performed on the Microwaves. Ex. 21 (UL 350-359) at 358. In seeking

   initial UL approval, Sharp did not perform UL 923, Section 42 surface temperature

   testing because the microwave tested did not include a thermal element. Midea

   China, however, used a convection microwave oven for its UL testing so it

   performed the Surface Temperature Test under Section 42 on March 29, 2010. Ex.

   22 (Midea_21-106) at Midea_63-66. Although the UL 923 Surface Temperature

   Test only sets the burner to thirty percent from the cooktop below, Midea China

   observed and recorded the surface temperature of the Microwave handle to be

   58.6°C, or 137.48°F.3 Id. at Midea_65. Electrolux certified the accuracy of the data

   3
     The UL certificate issued in 2010 to Midea China was issued in error because
   Midea China reported a temperature in excess the maximum permissible surface
   temperature of 55°C while inaccurately stating 84°C for was the maximum surface
   temperature under Section 42.2. Ex. 22 at Midea_65; Ex. 16 at Table 42.2. Five
   years later, in 2015, Midea China claimed to submit a corrected filing with an

                                           13
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 21 of 58 PageID: 3143



   Midea China submitted and undoubtedly knew based on Midea China’s 2010 test

   that handle temperatures of 137.48°F. Ex. 21. Midea China’s testing exceeded

   ASTM C1055 and put consumers at risk for burn injuries, especially considering

   this testing was done only at one-third power of the cooktop burner below or 3032

   Btu/h. Ex. 22 at Midea_64; Ex. 16 at Section 42.4.2.3.

         Nonetheless, Electrolux began selling the Microwaves with the Handle

   Defect in the United States anyway. On February 11, 2011, Electrolux received

   the first Handle Defect complaint that it recorded and preserved. Ex. 24 (call center

   complaints on CD) at Electrolux_3310. Electrolux recognized the Handle Defect

   as covered by the warranty and offered the consumer a “buy-back” for the

   Microwave. Ex. 6 at 88:03-24. Electrolux continued to routinely provide warranty

   relief for the Handle Defect for Microwaves regardless of the one-year express

   warranty term. Id. at 89:2-92:01. As the Handle Defect complaints continued,

   Electrolux shifted from providing relief under the warranty to creating defenses

   without ever examining the Handle Defect or its root cause. Electrolux should

   have known of the Handle Defect long before admitting knowledge in January

   2014, but it continued to suppress information about the Handle Defect from its

   past, present and future consumers. While complaints of the Handle Defect

   “ambient temperature adjustment” to decrease the actual recorded temperature of
   the handle recorded. Ex. 23 (Midea_107-192) at Midea_151. Because the UL
   Surface Temperature Test is not relevant to the Handle Defect claims, the merit of
   Midea China’s correction need not be addressed at this time.

                                            14
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 22 of 58 PageID: 3144



   continued to flow into Electrolux, it conducted no investigation of the Handle

   Defect. See, e.g., ECF No. 102, ¶9 (Electrolux admits in its Answer exemplar

   consumer complaints in Am. Complaint).

         Internally at Electrolux, employees, large customers and others also raised

   concerns about the Handle Defect. After the first class action alleging the Handle

   Defect was filed in February 2015, Electrolux continued to receive Handle Defect

   complaints while suppressing knowledge of the Handle Defect both internally and

   externally to its customers. Three examples of this conduct follow here:

       In June 2015, Electrolux was notified by a home builder that the Handle
        Defect “ha[d] come up several times and not in the same community.” Ex.
        25 (Electrolux_36486-492) at Electrolux_36487. Internally, Electrolux
        admitted “hav[ing] seen the handle get over 200 degrees” noting “[i]ts only
        an issue on the OTR’s with a metal handle” and recognizing the properly
        “installed microwaves usually have the front edge/handle perpendicular with
        the center of the front surface burner.” Id. at Electrolux_36486. An
        Electrolux service technician recorded the handle temperature at 210°F. Id.
        at Electrolux_36492. Electrolux management shut down any further written
        correspondence on the issue: “Everyone stop please call me to discuss this
        further.” Ex. 26 (Electrolux_38604-613).
       On August 11, 2015, two Electrolux employees expressed concern about
        using a metal replacement for a plastic handle given the known Handle
        Defect. Ex. 27 (Electrolux_42984). One employee wrote, “we have been
        with consumers that state [the handle] gets hot and (even though we honor
        their word) after analysis we know it’s not as hot as they state it’s an
        ongoing topic of discussion, believe me.” Id. Electrolux had not actually
        done any analysis of the Handle Defect, and the employee was just relying
        on an off-the-cuff verbal comment from a different employee. Ex. 28 (Dep.
        of Manuel Alexander Chakarji) at 36:09-37:08; Ex. 6 at 81:21-82:10. The
        other employee actually responded in disagreement, stating “from first hand
        experience I tested [the handle] once a few months ago and the one I did



                                           15
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 23 of 58 PageID: 3145



         get [sic] really hot ….” Ex. 27 (emphasis added); Ex. 29 (Dep. of Wesley
         Flowers) at 62:25-64:06.
       In July 2016, another large national customer, David Weekly Homes
        (“DWH”), raised concerns over the Handle Defect leading to excessive
        warranty claims “[w]hen a homeowner boils water or is cooking on the
        burner underneath the microwave handle it gets extremely hot.” Ex. 30
        (Electrolux_39110-111). DWH’s repeated concerns were not addressed by
        Electrolux, so DWH removed the Electrolux Microwaves from DWH’s
        product offerings nationally: “Effective today – do not allow any of your
        buyers to select Electrolux packages in the homes with above the range
        microwave until Electrolux can come up with a solution for the metal
        handles getting too hot for use.” Ex. 31 (Electrolux_39390-392).
         Electrolux continued to sell the Microwaves for “Over-The-Range”

   installation and provided no warning of the Handle Defect at the time of sale or

   during subsequent service calls. Ex. 6 at 111:13-112:15. Instead, Electrolux began

   a redesign of its microwave offerings and eliminated stainless steel handles for

   OTR microwaves. Ex. 6 at 46:19-48:01. By May 2016, after years of complaints,

   Electrolux advised Midea China, now its sole Microwave supplier, that:

   “[Electrolux] would prefer the plastic handle with PVT coating so we have less

   issue with handle temperature becoming hot fro [sic] cook top below.” Ex. 32

   (Electrolux_42382-387) at Electrolux_42382); Ex. 33 (Dep. of Greg Gault) at

   73:23-74:25.

                  3.   Electrolux Ignored the Handle Defect
         Despite Electrolux’s admitted knowledge of the Handle Defect, Electrolux’s

   Corporate Designee acknowledged Electrolux did nothing, conducted no

   investigation, testing, or disclosure to consumers, including Class members:


                                           16
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 24 of 58 PageID: 3146



      Q: And as a result of becoming knowledgeable about this potential issue,
      Electrolux performed no testing on the handle; correct?
      A: Electrolux performs no -- yes, we have not performed any testing.
      Q. Okay. Did Electrolux demand that either of its suppliers, Midea or
      Sharp, perform testing to confirm that this wasn’t happening to people
      that -- being the situation with Ms. Rice?
      A. No. Outside of what the UL requirement was, we did not ask for any
      additional testing that I'm aware of.
   Ex. 6 at 81:21-82:10. This admission from Electrolux came on November 19,

   2019, years after Electrolux and UL confirmed the UL 923 Surface Temperature

   Tests of Section 42 was inapplicable to the Microwaves and Handle Defect.

      D.       PLAINTIFF’S EXPERIENCE WITH THE MICROWAVE
               HANDLE
         Plaintiff Gorczynski purchased a Frigidaire Gallery Over-The-Range

   Microwave Oven, Model No. FGMV154CLF from Defendant ABC Discount

   Appliances in New Jersey on May 16, 2015. Ex. 34 (Gorczynski 1); Ex. 35 (Dep.

   of Thomas Gorczynski) at 89:10-14. His Microwave was properly installed over

   the range on May 19, 2015, pursuant to Electrolux’s installation instructions. Ex.

   36 at 90:23-91:24. Plaintiff’s Microwave handle began getting too hot to touch

   soon after the Microwave was installed over the range. Ex. 36 (Dep. of Jeanne

   Gorczynski) at 45:07-46:10. Because of the Handle Defect, Mrs. Gorczynski uses

   a pot holder to open her Microwave. Id. at 65:13-17. Similarly, guests and other

   members of the household are directed to use a pot holder when using the




                                          17
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 25 of 58 PageID: 3147



   Microwave when the cooktop is operating. Id. at 16:23-18:02.                Plaintiff

   commenced this class action on May 10, 2018. ECF No. 1-1, 2.

         Plaintiff’s expert, Daniel Farnan, observed and recorded actual temperature

   readings for Plaintiff’s Microwave handle while the range was in operation. See

   Ex. 15.   On July 25, 2018, Mr. Farnan reported that the Microwave handle

   temperature reached 138°F. Id., ¶¶ 9-10. Mr. Farnan returned nearly a year later

   on July 23, 2019, and performed additional temperature measurements. The first

   test used a single pot to boil water, which yielded a surface temperature

   measurement of 151.8°F. Id., ¶¶15-16 (internal Exs. 7-9). Adding a second pot for

   Test 2 and boiling water in it, Mr. Farnan recorded the Microwave handle’s

   temperature at 174.6°F. Id., ¶¶15, 17 (internal Exs. 7, 10-11). Finally, in removing

   all pots and operating a single burner on the range below for Test 3, Mr. Farnan

   recorded the handle temperature at 207.4°F. Id., ¶¶15, 18 (internal Exs. 7, 12-13).

   Each of these temperatures presents a risk of injury upon contact as set forth in the

   objective standards in ASTM C1055. Ex. 13 at 10.

         Electrolux has no factual basis to challenge the temperature measurements

   of Plaintiff Gorczynski’s Microwave handle as reported by Mr. Farnan. Ex. 15, ¶¶

   9-18. Although Electrolux inspected Plaintiff’s Microwave and home for several

   hours, it conducted no testing. Ex. 10 at 138:17-139:01. Indeed, Electrolux was




                                            18
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 26 of 58 PageID: 3148



   afforded a three-hour opportunity to test for the Handle Defect in Plaintiff

   Gorczynski’s home and it chose not to do:

         Q. Needless to say, you had access to all this information that’s set
         forth in the Farnan declaration, Exhibit 11 to your deposition here
         today, and you never took a reading of the Gorczynski microwave
         handle under any circumstance, whether it be those consistent with
         Mr. Farnan’s analysis or your own, correct?
         A. I performed testing that I specify in my report. I didn’t do testing
         at the Gorczynski home, so that’s a statement that’s true, but I did
         perform fairly extensive testing of a number of microwaves in my
         own lab as I have listed in my report.
   Ex. 10 at 145:16-146:05.

         In fact, Electrolux never measured the temperature of Plaintiff’s Microwave

   handle with any burner on more than half power. Id. at 136:22-137:09.

   Electrolux’s own expert, Dr. Kytomaa, admitted “I have no reason to dispute the

   number[s] that are reported” by Mr. Farnan. Ex. 10 at 143:19-144:07. Ultimately,

   Electrolux never sought to prove or disprove what temperature Plaintiff

   Gorczynski’s Microwave handle reached as their expert Dr. Kytomaa, admitted:

   “to the extent that the opportunity truly was there, we did not try. To the extent

   that the opportunity was not there, we did not try.” Id. at 149:15-20 (emphasis

   added). The temperature measurements of Plaintiff’s Microwave handle observed

   and recorded by Mr. Farnan are undisputed.

         E.    THE CLASS SUFFERED DAMAGES
         Both the NJCFA claim and breach of implied warranty of merchantability

   provide for a benefit-of-the-bargain measure of damages. Plaintiff submits an

                                           19
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 27 of 58 PageID: 3149



   economic loss model of damages attributable to the purchase of the Microwaves

   based on an empirical study and a Choice Based Conjoint Analysis (“Conjoint

   Analysis”). Ex. 37 (Expert Report of Stefan Boedeker).          As a result of this

   analysis, the economic loss to the Class has been calculated by Microwave model

   for a total damage figure of $32,842,077.00. Id. at p. 53, Table 3.

         Alternatively, Plaintiff also presents a damage model for replacing the

   Microwave handle with the Handle Defect. Id., ¶¶150-157. Electrolux admits the

   labor associated with replacing the Microwave handle is $91.00 each, which yields

   a labor damage amount of $7,379,190.00 for the proposed Class. Id., ¶¶154-155;

   Ex. 8 at No. 12. A replacement damage model is also provided using the retail

   price for replacement stainless steel handles as a proxy for aluminum replacement

   handles. Id. , ¶156; Ex. 1 at No. 5. Because the replacement stainless steel handles

   include the Handle Defect, a replacement handle must be valued using aluminum

   to eliminate the Handle Defect. Id. at ¶156; Ex. 4, ¶68 (noting a nearly 50°F

   decrease in temperature when only change is stainless steel to aluminum). The

   aluminum raw material is nearly equal to the stainless steel cost, so the stainless

   steel replacement handle cost serves as a reasonable proxy to for aluminum handle

   replacement for calculating material costs in determining the benefit-of-the-bargain

   damages, including labor, to range between $15,289,519.50 and $19,744,604.10.

   Id., ¶156.



                                            20
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 28 of 58 PageID: 3150



III.     THE CLASS DEFINITION IS ASCERTAINABLE
         Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff seeks to certify a Class

   under the New Jersey Consumer Fraud Act defined as: All persons who purchased

   a Microwave in New Jersey from May 10, 2012 to the present. Plaintiff also seeks

   to certify a Class under New Jersey’s implied warranty of merchantability and the

   Magnuson-Moss Warranty Act, which is subsumed in the Class due to the shorter

   class period beginning May 10, 2014.

         “The ascertainability inquiry is two-fold, requiring a plaintiff to show that:

   (1) the class is ‘defined with reference to objective criteria’; and (2) there is ‘a

   reliable and administratively feasible mechanism for determining whether putative

   class members fall within the class definition.’” Byrd v. Aaron’s Inc., 784 F.3d

   154, 163 (3d Cir. 2015) (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349,

   355 (3d Cir. 2013)). Ascertainability serves to ensure the proposed class will

   function as a class and focuses on whether persons fitting the class definition may

   be identified without resort to mini-trials. Id. 784 F.3d at 162, 164-65. “However,

   plaintiff need not be able to identify all class members at class certification –

   instead, a plaintiff need only show that class members can be identified.” City

   Select Auto Sales, Inc. v. BMW Bank of N.A., Inc., 867 F.3d 434, 441 (3d Cir.

   2017) (internal quotations and citations omitted) (emphasis added).

         A.    THE CLASS IS DEFINED USING OBJECTIVE CRITERIA



                                            21
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 29 of 58 PageID: 3151



          Class membership is defined as (i) a purchaser (ii) of one of the defined

   Microwaves (iii) in New Jersey (iv) since May 10, 2012. Rule 23 does not require

   an objective way of determining class membership, only that the be “objective

   criteria” for class membership. City Select Auto Sales, Inc., 867 F.3d at 441. The

   Class is defined exclusively using objective criteria, so the ascertainability inquiry

   is readily satisfied.

          B.     RELIABLE AND ADMINISTRATIVELY FEASIBLE MEANS
                 EXIST TO IDENTIFY THE CLASS
          Each objective criterion necessary to establish membership in the Class can

   be accomplished in a reliable and administratively feasible manner. “Plaintiff need

   not, at the class certification stage, demonstrate that a single record, or set of

   records, conclusively establishes class membership.” City Select Auto Sales, Inc.,

   867 F.3d at 441. Instead, affidavits in combination with other records or reliable

   and administratively feasible means satisfies the ascertainability standard. Id. Each

   of the elements necessary to establish membership in the Class is readily

   established by a sales receipt or purchase documents for the Microwave. See e.g.,

   Ex. 34. The purchase documents indisputably identify the purchaser, the date of

   purchase, the Microwave by model and the location of the purchase. And to the

   extent additional data was needed, an affidavit from a consumer can easily be cross

   referenced against sales data from the particular seller tracked by Electrolux, such

   as the records Plaintiff obtained by subpoena from Electrolux’s retailers, as “a


                                            22
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 30 of 58 PageID: 3152



   method to weed out unreliable affidavits.” City Select Auto Sales, Inc., 867 F.3d at

   441 (quoting Byrd, 784 F.3d at 171). The Microwave model and serial number,

   along with its date of its manufacture, is clearly imprinted on Microwave itself.

   Ex. 38 (Photograph of Plaintiff’s Microwave, produced by H. Kytomaa).

         This should be sufficient to establish a reliable and administratively feasible

   method to demonstrate the objective criteria necessary for class membership.

   Plaintiff, however, offers additional evidence to the Court. Electrolux distributed

   approximately 81,000 Microwaves in New Jersey with the large majority of those

   sales through its large retail network. Ex. 1 at No. 1; Ex. 39 (Electrolux’s Fifth

   Supp. Obj. and Resp. to Interrogatories) at No. 8. Plaintiff has already reliably

   identified nearly half the class – 37,074 members of the proposed class – by name,

   address, Microwave model number and purchase date and location through four

   subpoenas on several of Electrolux’s large retail customers. See Ex. 40 (PC

   Richards Subpoena Resp. on CD); Ex. 41 (Lowes Subpoena Resp. – on CD); Ex.

   42 (Best Buy Subpoena Resp.); Ex. 43 (Pacific Sales Subpoena Resp.). This same

   data establishes class membership, and can be used to disprove class membership

   where necessary as the Third Circuit contemplated in Byrd and its progeny.

IV.      THE REQUIREMENTS FOR RULE 23 CERTIFICATION ARE
         SATISFIED
         Class actions “permit the plaintiffs to pool claims which would be

   uneconomical to litigate individually.” Phillips Petroleum Co. v. Shutts, 472 U.S.


                                           23
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 31 of 58 PageID: 3153



   797, 809 (1985). In addition to establishing satisfaction of the four prerequisites of

   Rule 23(a), Plaintiff must also demonstrate that at least one of the three

   requirements listed in Rule 23(b) is met. See Wal-Mart Stores, Inc. v. Dukes, 564

   U.S. 338, 345 (2011). This Court ultimately has “broad discretion” over whether

   to certify a class. See In re Whirlpool Corp. Front-Loading Washer Prod. Liab.

   Litig., 722 F.3d 838, 850 (6th Cir. 2013), cert. denied sub nom, Whirlpool Corp. v.

   Glazer, 134 S. Ct. 1277 (2014).

         Although the Court’s “class-certification analysis must be ‘rigorous’ and

   may ‘entail some overlap with the merits of the plaintiff's underlying claim,’ …

   Rule 23 grants courts no license to engage in free-ranging merits inquiries at the

   certification stage.” Amgen Inc. v. Connecticut Ret. Plans & Trust Funds, 133 S.

   Ct. 1184, 1194-95 (2013). Thus, “[m]erits questions may be considered to the

   extent – but only to the extent – that they are relevant to determining whether the

   Rule 23 prerequisites for class certification are satisfied.” Id. at 1195; see also

   Gonzalez v. Corning, 885 F.3d 186, 200-201 (3d Cir. 2018). “The party seeking

   certification bears the burden of establishing each element of Rule 23 by a

   preponderance of the evidence.” Gonzalez, 885 F.3d at 192.

         A.     THE CLASS MEETS THE RULE 23(A) REQUIREMENTS
                1.    The Class is Sufficiently Numerous
         Numerosity is satisfied where “the class is so numerous that joinder of all

   members is impractical.” Fed. R. Civ. P. 23(a)(1). The Third Circuit does not set


                                            24
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 32 of 58 PageID: 3154



   any strict numerical test, but “[g]enerally, if the named plaintiff demonstrates the

   potential number of plaintiffs exceeds 40, the numerosity requirement of Rule

   23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 226-227 (3d Cir. 2001).

   See also, In re Modafinil Antitrust Litig., 837 F.3d 238, 249–50 (3d Cir. 2016), as

   amended (Sept. 29, 2016); Schwartz v. Avis Rent-A-Car System, LLC, 2014 WL

   4272018 at * (D.N.J. Aug. 28, 2014). “To meet the numerosity requirement, class

   representatives must demonstrate only that ‘common sense’ suggests that it would

   be difficult or inconvenient to join all class members.” Varacallo v. Massachusetts

   Mut. Life Ins. Co., 226 F.R.D. 207, 229 (D.N.J. 2005) (quoting In re Prudential

   Ins. Co. of Am. Sales Practices Litig., 962 F.Supp. 450, 507 (D.N.J. 1997) aff’d sub

   nom. In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d

   283 (3d Cir. 1998).

         Since January 2012, Electrolux shipped over 80,000 of the Microwaves to

   retailers located in New Jersey. Ex. 1 at No. 1. The vast majority of Electrolux’s

   Microwave sales are centralized among its seven largest retail customers, including

   PC Richards, Lowes and Best Buy. Ex. 39 at No. 8. Plaintiff served subpoenas on

   several of these large retail customers, and the response from PC Richards alone

   identified 25,890 members of the proposed Class along with their names and

   addresses throughout New Jersey. See Ex. 40 (on CD); see also, Ex. 41 (on CD)

   (identifying 5,991 class members); Ex. 42, ¶9 (identifying 4,889 class members).



                                           25
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 33 of 58 PageID: 3155



   The Microwave sales occurred throughout New Jersey and “common sense”

   dictates joinder of these tens of thousands of class members is impracticable.

   Numerosity is therefore satisfied.

                2.    Plaintiff and Class Members Share Common Questions of
                      Fact and Law
         Commonality is satisfied if “there are questions of law or fact common to

   the class.” Fed. R. Civ. P. 23(a)(2). “Commonality is satisfied when there are

   classwide answers.” Reyes v. Netdeposit, LLC, 802 F.3d 469, 482 (3d Cir. 2015)

   (citations omitted). Even a single common question will do; commonality “does

   not require perfect identity of questions of law or fact among all class members.”

   Id. at 486. “A putative class satisfies Rule 23(a)’s commonality requirement if the

   named plaintiffs share at least one question of fact or law with the grievances of

   the prospective class.” Id. (quoting Rodriguez v. Nat’l City Bank, 726 F.3d 372,

   382 (3d Cir.2013) (internal quotation marks omitted)). Where the same conduct or

   practice by the same defendant gives rise to the same kind of claims from all class

   members, there is a common question.” Suchanek v. Sturm Foods, Inc., 764 F.3d

   750, 756 (7th Cir. 2014). “Their claims must depend upon a common contention

   ... of such a nature that it is capable of classwide resolution—which means that

   determination of its truth or falsity will resolve an issue that is central to the

   validity of each one of the claims in one stroke. This inquiry focuses on whether a

   class action will generate common answers that are likely to drive resolution of the


                                           26
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 34 of 58 PageID: 3156



   lawsuit.” In re Whirlpool Corp., 722 F.3d at 852 (internal quotations and citations

   omitted); see also Rikos v. Procter & Gamble, 799 F.3d 497, 505 (6th Cir. 2015)

   cert. denied, 136 S. Ct. 1493 (2016) (same).

         Commonality is readily satisfied where the claims at issue arise from a

   defective design that exists in each manufactured product. Every Microwave is

   represented as an “Over-The-Range” Microwave despite its handle including the

   Handle Defect. Ex. 6 at 19:08-12; Ex. 4, ¶73. Similarly, the geometrical, physical

   and thermal properties for the Microwaves’ handles are nearly identical giving rise

   to the Handle Defect when heat from the cooktop is applied. Ex. 4 at Figure IVB-

   3, Appendix C. Because these conditions are present in each handle, they are sold

   with the same latent Handle Defect. See In re Whirlpool Corp., 722 F.3d at 854

   (commonality existed where defendant’s internal documents confirmed that

   defendant’s various models of washing machines had the same design flaw that

   allegedly led to mold growth).

         Class members’ claims rise or fall on the resolution of several common

   issues.   First, whether the Handle Defect exists in the Microwaves; second,

   whether and when Electrolux knew of the Handle Defect without disclosing it and

   continuing to misrepresent the Microwaves as “Over-The-Range”; third, whether

   Electrolux can rely on UL 923, Section 42 to challenge the Handle Defect exists;

   and fourth, whether Electrolux’s uniform warranty language seeking to modify the



                                           27
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 35 of 58 PageID: 3157



   implied warranty of merchantability is sufficiently clear and conspicuous to be

   effective. Resolution of these issues are common to each member of the Class, and

   rely on the same evidence to prove or disprove each question presented for the

   Court or jury. Because “[c]ommon proof will advance the litigation by resolving

   this issue ‘in one stroke’ for all members of the class,” Rule 23(a)(2) is easily

   satisfied. In re Whirlpool, 722 F.3d at 855.

                3.    Plaintiff’s Claims are Typical of the Class Members’ Claims
         Typicality demands that the named plaintiffs’ claims be typical of the claims

   or defenses of the class. Fed. R. Civ. P. 23(a)(3). As the Supreme Court indicated

   in Dukes, “[t]he commonality and typicality requirements of Rule 23(a) tend to

   merge.” Wal-Mart Stores, Inc., 564 U.S. at 349 n.5. The typicality requirement is

   generally satisfied where there is a strong similarity of legal theories, especially

   when the claims of the class representative and class members arise from the same

   alleged course of conduct by the defendant. In re Prudential Ins. Co. of Am. Sales

   Practices Litig., 962 F. Supp. at 518.

         Plaintiff’s NJCFA and breach of warranty claims arise from Electrolux’s

   knowledge of the Handle Defect, choice to suppress that knowledge,

   misrepresentation of the Microwaves as “Over-The-Range” and the benefit-of-the-

   bargain damages resulting from Electrolux’s conduct. Plaintiff was exposed to the

   Electrolux’s same conduct relating to his Microwave and the Handle Defect upon



                                            28
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 36 of 58 PageID: 3158



   which his and every Class member’s claim is based. And Electrolux largely

   asserts the same defense to Plaintiff’s claims as it would each other class members’

   claims; it contends no Handle Defect exists because the Microwaves comply with

   UL 923, Section 42 and the statute of limitations for the implied warranty claim is

   limited to 1 year. These claims and defenses apply uniformly to Plaintiff and the

   Class. Typicality is satisfied.

                4.     There is Fair and Adequate Representation
         In order to certify a class, the court must also find that “the representative

   parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

   23(a)(4). “The adequacy of representation inquiry has two components intended to

   assure that the absentees’ interests are fully pursued: it considers whether the

   named plaintiffs’ interests are sufficiently aligned with the absentees’, and it tests

   the qualifications of the counsel to represent the class.” In re Gen. Motors Corp.

   Pick–Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 800 (3d Cir. 1995); see

   also In re Prudential Ins. Co. of Am. Sales Practice Litig., 962 F. Supp. at 519

   (“There are two factors: (1) the plaintiff’s attorney must be qualified, experienced,

   and generally able to conduct the proposed litigation, and (2) the plaintiff must not

   have interests antagonistic to those of the class.”).

         Plaintiff and the Class share common interests, asserted through the same

   legal claims based on the presence of the Handle Defect and the false claim that the



                                              29
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 37 of 58 PageID: 3159



   Microwave is proper for use “Over-The-Range.”          No conflict or antagonistic

   interests between Plaintiff and absent members of the Class exist. All putative class

   members are purchasers of Microwaves misrepresented as “Over-The-Range”

   Microwaves with the undisclosed Handle Defect admittedly known to Electrolux.

   To the extent the Handle Defect is proven to violate the NJCFA, the ascertainable

   loss occurs at the point of sale and is recoverable by Plaintiff and the proposed

   Class.

            Plaintiff Gorczynski purchased OTR Microwave model FGMV154CLF with

   Handle Part No. 5304481502 on May 16, 2015, and has standing to represent the

   proposed Class to include all Microwaves as defined above.            The preferred

   standing analysis on the unpurchased product issue in the Third Circuit does not

   turn on whether plaintiff purchased the particular microwave models, but rather the

   extent of the similarity between the Microwaves and the claims alleged. See Neuss

   v. Rubi Rose, LLC, 2017 WL 2367056, at *5 (D.N.J. May 31, 2017); In re In re

   Gerber Probiotic Sales Practices Litig., 2014 WL 5092920, at *6-8 (D.N.J. Oct.

   10, 2014)). As this Court has found, “a plaintiff may have standing to assert

   claims on behalf of putative class members regarding products they did not

   personally purchase where (1) the basis of the claims is the same, (2) the products

   are closely related, and (3) the claims are against the same defendants.” Cannon v.

   Ashburn Corp., 2016 WL 7130913, at *4 (D.N.J. Dec. 7, 2016) (Bumb, J.) (citing



                                            30
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 38 of 58 PageID: 3160



   Stewart v. Smart Balance, Inc., 2012 WL 4168584, at *16 (D.N.J. June 26, 2012),

   In re Gerber Probiotic Sales Practices Litig., 2014 WL 5092920, at *5-6; see

   Neuss, 2017 WL 2367056, at *5. All three criteria are readily satisfied here.

         First, the Handle Defect is alleged to exist in each handle of the Microwaves

   that have nearly identical design and without any substantive engineering

   difference. See Ex. 4, ¶73, Figure IV-3. Second, the Microwaves are all Frigidaire

   Gallery OTR Microwaves with stainless steel handles that are nearly identical in

   design, geometry and thermal properties. Id., Figure IV-3. Third, Electrolux

   distributes all the Microwaves, and the proposed Class asserts the same legal

   claims based on the Handle Defect and OTR misrepresentation for all Class

   Members. See In re Whirlpool Corp., 722 F.3d at 857 (affirming adequacy finding

   where named plaintiffs with moldy washers sought to represent a putative class of

   both moldy and non-moldy washer owners with different model numbers).

         Plaintiff has demonstrated his commitment to prosecuting the case

   vigorously, having fully participated in discovery.     Further, Plaintiff retained

   experienced and qualified counsel who are protecting the interests of the class.

   Plaintiff’s counsel is highly experienced and has successfully acted as

   representative counsel in numerous class actions.     See Ex. 44 (SMB Resume).

   The adequacy requirement is met.




                                           31
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 39 of 58 PageID: 3161



         B.     THE CLASS MEETS THE REQUIREMENTS OF RULE
                23(B)(3)
                1.    Common Questions of Law and Fact Predominate Over
                      Questions Affecting Only Individual Class Members
         Plaintiff requests this Court certify the Class pursuant to Rule 23(b)(3),

   which requires that common questions of law or fact predominate over questions

   that affect only individual members of the class, and a class action must be found

   to be superior to other available methods of adjudication. Fed. R. Civ. P. 23(b)(3).

   “[T]he office of a Rule 23(b)(3) certification ruling is not to adjudicate the case;

   rather, it is to select the ‘metho[d]’ best suited to adjudication of the controversy

   ‘fairly and efficiently.’” Amgen, 133 S. Ct. at 1191 (quoting Fed. R. Civ. P.

   23(b)(3)). Rule 23(b)(3) class actions are designed to “cover cases in which a class

   action would achieve economies of time, effort, and expense, and promote

   uniformity of decision as to persons similarly situated, without sacrificing

   procedural fairness or bringing about other undesirable results.” Amchem Prods.,

   Inc. v. Windsor, 521 U.S. 591, 615 (1997) (internal alterations/quotations omitted).

         “The predominance inquiry tests whether proposed classes are sufficiently

   cohesive to warrant adjudication by representation.” Tyson Foods, Inc. v.

   Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). A class that is “entirely cohesive …

   will prevail or fail in unison.” Amgen, 133 S. Ct. at 1191. The court must

   scrutinize the relationship between common and individual questions in a case.

   Tyson Foods, 136 S. Ct. at 1045. A common question “is one where the same


                                            32
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 40 of 58 PageID: 3162



   evidence will suffice for each member to make a prima facie showing” or where

   “the issue is susceptible to generalized, class-wide proof.” Id. at 1045. “A plaintiff

   class need not prove that each element of a claim can be established by classwide

   proof: What the rule does require is that common questions predominate over any

   questions affecting only individual [class] members.” In re Whirlpool Corp., 722

   F.3d at 858 (emphasis in original; internal quotation marks and citation omitted).

   Or as stated by the Supreme Court, “[w]hen one or more of the central issues in the

   action are common to the class and can be said to predominate, the action may be

   considered proper under Rule 23(b)(3) even though other important matters will

   have to be tried separately, such as damages or some affirmative defenses peculiar

   to some individual class members.” Tyson Foods, 136 S. Ct. at 1045 (internal

   quotations omitted).

         In this case, the same latent design defect in the Microwaves’ handles that

   existed at the time of sale is alleged for Plaintiff and the Class. Because the

   Microwaves’ handles are all manufactured as hollow tubes of stainless steel with

   thin walls intended for use “Over-The-Range,” they heat to temperatures that

   violate ASTM C1055 due to heat radiating up from the cooktop below. Ex. 4,

   ¶¶73, 77, Figure VI-4; Ex. 15, ¶¶10, 16-17; Ex. 13 at 10-11.            Each of the

   Microwaves’ handles share nearly identical geometry, physical and thermal

   properties. Ex. 4 at Figure IV-3, Appendix C. As such, each Microwave handle



                                            33
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 41 of 58 PageID: 3163



   reacts nearly identically to heat from the cooktop below resulting in temperatures

   ranging from 135.8°F to 149.9°F under the same conditions. Ex. 4, ¶73.

         The central, predominating issue is whether this Handle Defect exists. The

   common evidence and issues relied upon to support and challenge the asserted

   legal claims predominate over any individualized issue.         The inquiries as to

   Electrolux’s knowledge of the Handle Defect and its “Over-the-Range”

   representation to Class members focus on Electrolux’s conduct and are the same

   for all Class members. These same facts will drive the liability determination

   under the NJCFA and implied warranty of merchantability under New Jersey law

   for all and resolve these claims in one stroke. Courts in this and other circuits have

   routinely found that an issue such as this predominates over individual issues to

   warrant Rule 23(b)(3) certification. See, e.g., Dzielak v. Whirlpool Corp., 2017

   WL 6513347, at *21 (D.N.J. Dec. 20, 2017) (certifying plaintiffs’ class on the

   price-premium theory of injury as against defendant Whirlpool under NJCFA and

   implied warranty); In re Whirlpool Corp., 722 F.3d at 859 (“[W]e uphold the

   district court’s determination that liability questions common to the Ohio class—

   whether the alleged design defects in the Duets proximately caused mold to grow

   in the machines and whether Whirlpool adequately warned consumers about the

   propensity for mold growth—predominate over any individual questions.”);

   Daffin, 458 F.3d at 554 (affirming class certification after finding that the issue of



                                            34
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 42 of 58 PageID: 3164



   “whether the throttle body assembly is defective” predominated over individual

   issues; “[T]his is not a case … in which different class members were exposed to

   different products such that the uncommon issue of causation predominated over

   the   lesser   shared      issues.”);   Pella    Corp. v. Saltzman,     606   F.3d   391,

   393 (7th Cir. 2010) (“[T]he common predominant issue of whether the windows

   suffer from a single, inherent design defect leading to wood rot is the essence of

   the dispute and is better resolved by class treatment.”).

                       a)       New Jersey Consumer Fraud Act
         The NJCFA imposes liability on any person who uses: “any unconscionable

   commercial     practice,     deception,    fraud,   false   pretense,    false   promise,

   misrepresentation, or the knowing, concealment, suppression, or omission of any

   material fact with intent that others rely upon such concealment, suppression or

   omission.” N.J.S.A. § 56:8-2. Claims under the NJCFA are divided broadly “into

   three ... categories: affirmative acts, knowing omissions, and regulatory

   violations.” Cox v. Sears Roebuck & Co., 138 N.J. 2, 17 (1994). The elements of

   a NJCFA claim are “(a) an unlawful conduct by the defendant; (b) that the plaintiff

   suffered an ascertainable loss; and, (c) a causal connection between defendant’s

   unlawful conduct and plaintiff’s ascertainable loss.” Int’l Union of Operating

   Engineers Local No. 68 Welfare Fund v. Merck & Co., Inc., 192 N.J. 372, 389

   (N.J. 2007) (quoting N.J.S.A. § 56:8-2). A six-year statute of limitations applies to



                                               35
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 43 of 58 PageID: 3165



   NJCFA claims, so the requested class period begins six year prior to the filing of

   the initial complaint, May 10, 2012. See N.J.S.A. § 2A:14–1; DiIorio v. Structural

   Stone & Brick Co., 368 N.J. Super. 134, 142 (App. Div. 2004).

                            (i)    Electrolux’s Unlawful Conduct
         Plaintiff’s   NJCFA      claim    arise   from     Electrolux’s   affirmative

   misrepresentation that the Microwaves properly function as “Over-The-Range,”

   and a knowing omission in Electrolux’s conscious choice not to disclose the

   Handle Defect.

                                   (a)    Electrolux misrepresents Microwaves as
                                          “Over-The-Range”
         An affirmative misrepresentation under the NJCFA is “one which is material

   to the transaction and which is a statement of fact, found to be false, made to

   induce the buyer to make the purchase.” Chaudhri v. Lumileds LLC, 2018 WL

   6322623, at *6 (D.N.J. Dec. 3, 2018) (quoting Mango v. Pierce-Coombs, 370 N.J.

   Super. 239, 250-51 (App. Div. 2004)). “When the alleged consumer-fraud

   violation consists of an affirmative act, intent is not an essential element and the

   plaintiff need not prove that the defendant intended to commit an unlawful act.”

   Cox, 138 N.J. at 17-18. “Unlike common law fraud, the NJCFA does not require

   proof of reliance.” Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 606 (3d Cir.

   2012). “One who makes an affirmative misrepresentation is liable even in the




                                           36
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 44 of 58 PageID: 3166



   absence of knowledge of the falsity of the misrepresentation, negligence, or the

   intent to deceive.” Gennari v. Weichert Co. Realtors, 148 N.J. 582, 605 (N.J.1997).

         An “Over-The-Range” Microwave is designed and manufactured to serve a

   particular purpose, which is to function over an operable cooktop.         Ex. 3 at

   Appendix 3 (Electrolux_3232); Ex. 2 at Electrolux_2990.          Every Microwave

   purchased by the Class is affirmatively represented as an “Over-the-Range”

   Microwave to be installed on a vertical wall directly over the cooking surface. ECF

   No. 102, ¶¶1-2; Ex. 6 at 19:4-12.        In addition to the Microwaves’ exterior

   packaging stating the Microwave is an “Over-the-Range” Microwave, the

   Installation Instructions detail instructions only for installing the Microwaves only

   over a cooktop or range. ECF No. 26-1. Electrolux does not limit the Microwaves’

   installation to be over any particular range or cooktop, and Electrolux has never

   warned or disclosed the Handle Defect. Ex. 8 at No. 14; Ex. 6 at 108:19-109:7;

   112:2-113:14. The Microwave models are separately designated as “Microwave

   ovens, over-the-range.”    Ex. 45 at Electrolux_3044-45.      The existence of the

   Handle Defect makes the “Over-The-Range” representation false and misleading in

   violation of the NJCFA for Plaintiff and Class members.

                                   (b)    Electrolux Concealed the Handle Defect
         A plaintiff asserting a claim based on an omission must demonstrate that the

   defendant “(1) knowingly concealed (2) a material fact (3) with the intention that



                                            37
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 45 of 58 PageID: 3167



   plaintiff rely upon the concealment.” Coba v. Ford Motor Co., 932 F.3d 114, 124

   (3d Cir. 2019) (quoting Judge v. Blackfin Yacht Corp., 357 N.J.Super. 418, 815

   A.2d 537, 541 (2003)). “Implicit in the showing of an omission is the underlying

   duty on the part of the defendant to disclose what he concealed to induce the

   purchase.” Id. “New Jersey law is clear that a duty to disclose is implied where

   such disclosure is necessary to make a previous statement true.” Francis E. Parker

   Memorial Home, Inc. v. Georgia-Pacific LLC, 945 F. Supp. 2d 543, 560 (D.N.J.

   2013) (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1185 (3d Cir.

   1993)).

         Electrolux admits to actual knowledge of the Handle Defect prior to

   Plaintiff’s Microwave purchase in May 2015. Ex. 6 at 93:15-19 (“Q.               And

   Electrolux became, you know – you recognize that Electrolux became

   knowledgeable with the filing of the Rice complaints for injury and warranty in

   2014; right? A. Yes.”). Electrolux has maintained a willful blindness to the

   Handle Defect and the fact it existed where Microwaves were properly installed,

   both before receiving the Rice complaint and after. It ignored complaints about the

   Handle Defect dating back to February 2011 from consumers, and disregarded

   concerns raised by large national customers in 2015 and 2016 to the point the

   Microwaves were pulled from product offerings of a national builder. See supra at

   II.C.2. At no time did Electrolux or its supplier make any effort to identify the root



                                            38
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 46 of 58 PageID: 3168



   cause or understand why the Handle Defect existed in its Microwaves, but not in

   its competitors’ microwaves like General Electric.

         Information is “material” when “a reasonable person would attach

   importance to its existence in determining his or her choice of action.” Coba, 932

   F.3d at 125–26 (quoting Suarez v. E. Int’l Coll., 428 N.J.Super. 10, 50 A.3d 75, 89

   (2012)). The Handle Defect impairs the only means of opening the Microwave

   and is essential to a consumer’s use of the Microwave. Ex. 9 at No. 28; Ex. 10 at

   45:3-6. The importance of the Handle Defect to a purchasing consumer was

   measured as part of the empirical survey and study conducted by Mr. Boedeker.

   Ex. 37, ¶59 (“the relevant question to determine economic loss is if the disclosure

   of the Handle Defect at the point of purchase makes the Electrolux Microwaves

   sold inferior in the eyes of the consumer to the point that the demand curve would

   shift downward.). The Handle Defect was of such import that if Electrolux had

   disclosed it prior to sale, there would be a dramatic decrease in demand for the

   Microwaves. Id., ¶¶45-47, 139 (“The fact that the demand curve connecting the

   orange dots has shifted downwards proves that the microwave oven becomes less

   desirable when the Handle Defect is disclosed.”), ¶140 (“In a but-for world where

   the consumer is told about the Handle Defect, the levels of the attributes change at

   the point of purchase, the at-issue Frigidaire microwave ovens become less




                                           39
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 47 of 58 PageID: 3169



   attractive to consumers and the demand curve shifts downward.”). The Handle

   Defect is material to the consumer’s decision to purchase the Microwaves.

                            (ii)   Plaintiff and the         Class    Suffered     an
                                   Ascertainable Loss
         “The New Jersey Supreme Court has repeatedly and explicitly endorsed a

   benefit-of-the-bargain theory under the Consumer Fraud Act that requires nothing

   more than that the consumer was misled into buying a product that was ultimately

   worth less to the consumer than the product he was promised.”           Smajlaj v.

   Campbell Soup Co., 782 F.Supp.2d 84, 99 (D.N.J. 2011) (citing Thiedemann v.

   Mercedes-Benz USA, LLC, 183 N.J. 234, 872 A.2d 783, 792 (N.J. 2005)); Furst v.

   Einstein Moomjy, Inc., 182 N.J. 1 (N.J. 2004). The difference in value between the

   product received and the product promised is a valid measure of damages in a

   benefit-of-the-bargain NJCFA claim, as well as a “calcula[tion of] the difference

   by reference to the market price of making the product actually received like the

   one warranted, either by modification or replacement.” Id. at 102. The valuations

   “need only provide a reasonable basis for valuation that is not speculative or

   unquantified,” they “do not have to be perfect.” Id. at 102-103. Ascertainable loss

   under the NJCFA does not require an alleged defect to manifest to recover under

   the NJCFA. See In re General Motors LLC Ignition Switch Litig., 339 F.Supp.3d

   262, 282-283 (S.D.N.Y. 2018); Strzakowlski v. Gen. Motors Corp., 2005 WL

   2001912, at *2, *7 (D.N.J. Aug. 16, 2005); Thiedemann, 183 N.J. at 252, n.8


                                           40
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 48 of 58 PageID: 3170



   (citing Talalai v. Cooper Tire & Rubber Co., 360 N.J. Super. 547, 564 (Law. Div.

   2001) (rejecting argument that “a product defect that has not manifested itself is

   not a claim for which a court can provide relief” under the NJCFA)). As such, the

   elements necessary to establish the NJCFA claim for Plaintiff and the Class are

   complete at the time of purchase.

         Plaintiff presents a damages theory based on a Conjoint Analysis, conducted

   by Microwave model, to support classwide damages of $32,842,077.00, which is

   easily distributed to class members on a by model purchased basis. Ex. 37, ¶¶148-

   149, Table 3. Further, Plaintiff presented an alternative class wide damage model

   based on replacement of the Microwaves’ handle with a non-defective handle

   made of aluminum. Id., ¶156. The replacement model presents replacement

   damages under a benefit-of-the-bargain approach between $15,289,519.50 and

   $19,744,604.10. Id. Both damage models are directly tied to the Handle Defect

   and provide Plaintiff and the Class the benefit for which they bargained when

   purchasing the Microwave: a handle that can be safely used during operation of

   the cooktop below.

                            (iii)   Electrolux’s Unlawful Conduct Caused the
                                    Ascertainable Loss
         Electrolux’s knowing omission of the latent Handle Defect and false

   representation that the Microwaves are suitable as “Over-The-Range” microwaves

   caused Plaintiff and the Class’s ascertainable loss. First, for the knowing omission


                                           41
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 49 of 58 PageID: 3171



   of the Handle Defect, the Third Circuit has set forth the following analysis to

   determine whether common issues predominate over individual ones on the issue

   of causation, so the Court must find:

         [E]ither (1) that the alleged [omissions] were not knowable to a
         significant number of potential class members before they purchased
         … [the product], or (2) that, even if the [omissions] were knowable,
         that class members were nonetheless relatively uniform in their
         decision-making, which would indicate that, at most, only an
         insignificant number of class members actually knew of the alleged
         [omissions] and purchased … [the product] at the price they did
         anyway. These findings cannot be side-stepped. They are necessary
         to determine whether the predominance requirement is met in this
         case.
   Marcus, 687 F.3d at 610. Although Plaintiff can satisfy both Marcus factors, only

   one is necessary and the first factor is easily satisfied by common evidence.

         The Handle Defect was not knowable to a significant number of Class

   members before they purchased, and is alleged to exist as a latent defect in the

   handle of every Microwave sold. It is undetectable prior to installation over the

   range and before the heat from that range below radiates upward to heat the razor

   thin, hollow stainless-steel handle. Ex. 4, ¶77. Electrolux’s corporate designee

   admitted “Electrolux is the only one that can be aware of the problem” because it is

   the “only one who possesses that database to identify the problem” so “[n]obody

   else is able to acquire or possess that information besides Electrolux.” Ex. 6 at

   115:04-116:03. Further, Electrolux never disclosed or warned of the Handle Defect

   despite admitting actual knowledge of the alleged Handle Defect by 2014. Ex. 46


                                            42
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 50 of 58 PageID: 3172



   at No. 14; Ex. 6 at 93:15-19. Ultimately, Electrolux’s Corporate Designee

   acknowledged complete responsibility for making consumers aware of the Handle

   Defect. Ex. 6 at 116:-8-14 (“Q. So, the duty falls squarely on Electrolux to identify

   whether a problem with one of its products does or does not exist; correct? A:

   Yes, it falls to us to look at the [service call] data and understand where we can

   constantly improve the product.”).     This evidence is focused on Electrolux’s

   conduct and common to the Class. Thus, the Court can easily and readily conclude

   the first Marcus prong is satisfied, and the Handle Defect was “not knowable to a

   significant number of potential class members[.]” Marcus, 687 F.3d at 610.

   Common issues predominate as to causation for the NJCFA claim of the Class.

                      b)     New Jersey Implied Warranty of Merchantability and
                             Magnuson-Moss Warranty Act
         Plaintiff also seeks class certification pursuant to New Jersey’s implied

   warranty of merchantability and the Magnuson-Moss Warranty Act. New Jersey

   has adopted U.C.C. § 2-314, which is codified at N.J. Stat. Ann. § 12A:2-314. As

   courts have repeatedly recognized, implied warranty claims are readily certifiable

   in design defect cases such as the Handle Defect. See, e.g., In re Whirlpool Corp.,

   722 F.3d at 853 (affirming class certification of implied warranty claim arising

   from latent washing machine defect); In re Myford Touch Consumer Litig., 2016

   WL 7734558, at *25 (N.D. Cal. Sept. 14, 2016) (certifying breach of implied

   warranty of merchantability under New Jersey Law arising from defective


                                            43
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 51 of 58 PageID: 3173



   automobile system), on reconsideration in part, 2016 WL 6873453 (N.D. Cal. Nov.

   22, 2016); In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604, 617-18 (8th

   Cir. 2011) (affirming class certification of implied warranty claims arising from a

   latent defect in plumbing fittings); see also Wolin v. Jaguar Land Rover N. Am.,

   LLC, 617 F.3d 1168, 1173 (9th Cir. 2010) (reversing denial of class certification

   after finding that common issues predominated with respect to implied warranty

   claim that arose from alleged latent alignment defect).

         “[T]he UCC, as adopted by New Jersey, specifically states that an implied

   warranty of merchantability ensures that goods sold are fit for the ordinary

   purposes for which such goods are used.” Dzielak v. Whirlpool Corp., 2019 WL

   6607220, at *16 (D.N.J. Dec. 5, 2019) (quoting Arlandson v. Hartz Mountain

   Corp., 792 F. Supp. 2d 691, 706 (D.N.J. 2011)); see also N.J.S.A. § 12A:2-314.

   To be merchantable, goods must be “fit for the ordinary purposes for which such

   goods are used” and “conform to the promises or affirmations of fact made on the

   container or label if any.” N.J.S.A. § 12A:2-314 (2)(c) and (f). “Merchantability is

   defined as the product sold should be of the general kind described and reasonably

   fit for the general purpose for which it should have been sold.” Id. (citing

   Lieberson v. Johnson & Johnson Consumer Companies, Inc., 865 F. Supp. 2d 529,

   542 (D.N.J. 2011)) (internal quotations and citations omitted). A product is unfit

   for its ordinary purpose “when it can identify one of three general types of defects:



                                            44
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 52 of 58 PageID: 3174



   manufacturing defects, design defects, and failure to give the buyer proper

   instructions with respect to the goods.” Id. “The ‘ordinary purpose’ of a product is

   one that is central to the product’s value or function.” Id. “This test for defects is

   essentially the same as that required when the theory is strict tort liability under

   Section 402A of the Restatement (Second) of Torts, except that goods may violate

   the implied warranty of merchantability without being “unreasonably dangerous,”

   as is generally required under strict tort.” Id. (quoting Lieberson, 865 F. Supp. 2d

   at 542) (internal quotations omitted).

         The issue of whether the Microwaves are not merchantable because of the

   Handle Defect is a common issue that drives the resolution of Plaintiff’s implied

   warranty of merchantability claim. If the Handle Defect is found to exist,

   Electrolux will have breached its implied warranty of merchantability to Plaintiff

   and the Class. “If each [product] version is similarly flawed, it follows that each

   would breach (or not) the [implied warranty of merchantability] in materially the

   same way.” In re Myford Touch Consumer Litig., 2016 WL 7734558, at *25.

   Similarly, Electrolux challenges the applicable statute of limitations for this

   warranty claim based on uniform language, and the enforceability determination of

   that provision by this Court applies to all members of the Class.

         Electrolux presented a common defense to the implied warranty of

   merchantability claim for all class members, and the resolution of that defense is



                                            45
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 53 of 58 PageID: 3175



   again premised on common evidence. ECF No. 102, p. 21 (Eighteenth Affirmative

   Defense). Electrolux argues that it has reduced the four-year statute of limitations

   for the implied warranty claim to one year based on uniform language appearing at

   the end of its Use and Care Guide.            This modification must be clear and

   conspicuous pursuant to N.J.S.A. §12A:2-316. See New Jersey Transit Corp. v.

   Harsco Corp., 497 F.3d 323, 328 (3d Cir. 2007); Gorczynski v. Electrolux Home

   Prod., Inc., 2019 WL 5304085, at *4-5 (D.N.J. Oct. 18, 2019). This defense is

   based on facts and law common to all Class members, including Plaintiff.

         Common issues predominate in resolving Plaintiff’s New Jersey implied

   warranty of merchantability and MMWA claims for the Class.

                      c)     Plaintiff’s Damages Model Shows Common Harm
                             and Classwide Damages
         Plaintiff and the Class may recover under the benefit-of-the-bargain measure

   of damages under either the NJCFA or implied warranty of merchantability claims.

   Smajlaj, 782 F.Supp.2d at 101-102. Commonality of damages is not required to

   certify a class action. Tyson Foods, 136 S. Ct. at 1045. “Because recognition that

   individual damages calculations do not preclude class certification under Rule

   23(b)(3) is well nigh universal, in the mine run of cases, it remains the black letter

   rule that a class may obtain certification under Rule 23(b)(3) when liability

   questions common to the class predominate over damages questions unique to

   class members.” In re Whirlpool Corp., 722 F.3d at 861 (quoting Comcast Corp.


                                            46
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 54 of 58 PageID: 3176



   v. Behrend, 133 S. Ct. 1426, 1437 (2013) (Ginsburg, J., Breyer, J., Sotomayor, J.

   and Kagan, J., dissenting)); see also Beattie v. CenturyTel, Inc., 511 F.3d 554, 564

   (6th Cir. 2007) (“Common issues may predominate when liability can be

   determined on a class-wide basis, even when there are some individualized damage

   issues.”) (internal quotations and citations omitted). So long as the damages can be

   attributed to Plaintiff’s theory of liability, damage calculations for individual class

   members will not defeat certification. See Comcast, 569 U.S. at 35.

         Plaintiff’s damages expert, Stefan Boedeker, proposed two alternative

   damages models, both tied to Plaintiff’s legal theory that they did not receive what

   they paid for when they purchased their Microwaves, thus satisfying the Comcast

   standard. As discussed above, the first damages model determines the price

   premium associated with the Handle Defect using a choice-based conjoint study

   conducted by Mr. Boedeker.        The conjoint study was designed to assess the

   reduction in market value of the Microwaves resulting from the Handle Defect.

   Ex. 37 at ¶¶10-11. This was done by conducting a scientifically-designed conjoint

   survey and Conjoint Analysis that found the decrease in demand (and resulting

   shift of the demand curve) associated with the undisclosed Handle Defect in the

   Microwaves.      See generally, Ex. 37 at ¶¶123-138. The Conjoint Analysis

   determined, based on the change in the demand curve, that the median economic

   loss was approximately 112.1% of the median Microwave price, essentially



                                             47
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 55 of 58 PageID: 3177



   showing that consumers would not have purchased the Microwave had they known

   of the Handle Defect at the point of sale. Id. at ¶¶139-143. This damage model

   therefore tracks Plaintiffs’ theory of liability as required by Comcast.4

         In addition, Mr. Boedeker presents an alternative damages model that also

   fits Plaintiff’s theory of liability that he and the Class did not receive the

   Microwave they believed they had purchased. Under this alternative model, Mr.

   Boedeker calculates class damages based on the cost of providing a replacement

   handle that does not have the Handle Defect. Ex. 37, ¶¶150-158. This again

   satisfies Comcast and provides an alternative damages methodology should the

   Court not accept Mr. Boedeker’s conjoint study.

         Under either theory of liability, Plaintiff and the Class will be entitled to

   benefit-of-the-bargain damages if successful. The damage models presented are

   tied directly to the Handle Defect and Electrolux’s failure to disclose or remediate

   it. See Ex. 37, ¶¶148, 156, Table 3.




   4
     Dzielak v. Whirlpool Corp., 2017 WL 1034197, at *6 (D.N.J. Mar. 17, 2017)
   (“Conjoint analysis has won acceptance from courts and legal
   commentators”); id. (citing ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir.
   2017) (acknowledging that “marketing researchers have used conjoint analysis
   since the early 1970’s to determine the values consumers ascribe to specific
   attributes of multi-attribute products and to understand the features driving product
   preferences,” and holding that conjoint analysis is sufficiently reliable to be used to
   calculate class-wide damages).

                                             48
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 56 of 58 PageID: 3178



         C.     THIS CLASS ACTION IS A MANAGEABLE AND SUPERIOR
                METHOD OF ADJUDICATION
         Rule 23(b)(3) sets forth the factors to determine whether “a class action is

   superior to other available methods for fairly and efficiently adjudicating the

   controversy.” These factors include: (i) the class members’ interest in individually

   controlling separate actions; (ii) the extent and nature of any litigation concerning

   the controversy already begun by or against class members; (iii) the desirability of

   concentrating the litigation of the claims in the particular forum; and (iv) the likely

   difficulties in managing a class action. Fed. R. Civ. P. 23(b)(3)(A)-(D).

         The Rule 23(b)(3) “superiority” factors weigh heavily in favor of

   certification here. The value of the claims of several class members is too small to

   justify individual litigation. “Use of the class method is warranted particularly

   because class members are not likely to file individual actions – the cost of

   litigation would dwarf any potential recovery.” In re Whirlpool, 722 F.3d at 861.

   A class action is considered to be superior where individual class members have

   little interest in individually controlling the prosecution or defense of separate

   actions because each consumer has a very small claim in relation to the cost of

   prosecuting the lawsuit. See In re Remeron End-Payor Antitrust Litig., 2005 WL

   2230314, at *12 (D.N.J. Sept. 13, 2005). Thus, “[i]t is far more efficient to litigate

   this action in one case, rather than many (or more likely, zero individual suits

   because of litigation costs).” Rikos v. Procter & Gamble Co., 2014 U.S. Dist.


                                             49
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 57 of 58 PageID: 3179



   LEXIS 109302, at *55 (S.D. Ohio June 19, 2014) (internal citations omitted), aff’d,

   799 F.3d 497 (6th Cir. 2015).

         Superiority is easily met here. It is not economically feasible for individuals

   to pursue individual lawsuits against Electrolux, thereby leaving aggrieved persons

   without any effective redress for the Handle Defect. See, e.g., Reyes, 802 F.3d at

   492 (“class actions have the practical effect of allowing plaintiffs who have

   suffered relatively de minimis loss to nevertheless function as private attorneys

   general and thereby deter fraud in the marketplace.”). Allowing the claims of

   Plaintiff and thousands of Class members here to be resolved in one stroke

   eliminates potentially inconsistent rulings and conserves judicial resources.

V.       CONCLUSION
         The Handle Defect and the damages flowing from Electrolux’s knowing

   omission and misrepresenting the Microwaves as “Over-The-Range” will either

   succeed or fail on evidence common to all Class members. Accordingly, Plaintiff

   requests that the Court certify the Class of New Jersey Microwave purchasers since

   May 2012 to assert claims brought under the NJCFA, New Jersey law for breach of

   the implied warranty of merchantability, and the MMWA.             Further, Plaintiff

   requests that the Court appoint Saltz, Mongeluzzi & Bendesky, P.C. as Class

   Counsel and appoint Plaintiff Gorczynski to represent the Class.




                                            50
Case 1:18-cv-10661-RMB-KMW Document 107 Filed 03/27/20 Page 58 of 58 PageID: 3180



                                       Respectfully submitted,

   DATE: March 27, 2020                By: /s/ Simon B. Paris
                                           Simon B. Paris
                                           Patrick Howard (PA ID #88572)
                                           Charles J. Kocher (PA ID #93141)
                                           SALTZ, MONGELUZZI,
                                           & BENDESKY, P.C.
                                           1650 Market Street, 52nd Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 496-8282
                                           Fax: (215) 496-0999
                                           sparis@smbb.com
                                           phoward@smbb.com
                                           ckocher@smbb.com
                                           Attorneys for Plaintiff and
                                           Proposed Class




                                       51
